SAKBORN, Circuit Judge
(dissenting). The court below was of the opinion that this case disclosed no substantial evidence that the defendant in error was guilty of negligence in the const ruction of the stull, and a careful reading of the record has led my mind to the same conclusion. Ordinarily the discussion of the sufficiency of the evidence in a case to warrant the submission of an issue of fact to a jury is profitless. But there seems to me to be such a misapplication of a familiar rule of law by the majority of the court in the decision of this case that I am constrained to protest against it. The decision really rests upon the proposition that the fact that the stull fell is in itself sufficient evidence that the fall was caused by negligence of the company in its construction, and that it was not caused by the negligence of the employes in its use, to warrant a verdict against an employer upon that issue. It is said in the opinion of the majority:
“The fact that (he stull fell demonstrates that it was insufficient to support the load with which it was burdened at the time it fell. The ease in hand, then, is not of that kind wherein it may be said that the occurrence of the accident affords no evidence of negligence. If the stull had been constructed as it should have been, it would easily have borne the weight that was upon it at the time it fell. Hence the fall of the structure suggests forcibly that the stull limbers were insufficient in strength or number, or that the supports let into (he side walls of the vein were insufficient, and that proper care had* not been exercised by those who erected it. Barnowski v. Helson, 89 Mich. 523, 50 N. W. 989; Mulcairn’s Adm’x v. City of Janesville, 67 Wis. 25, 29 N. W. 505; Bahr v. Lombard, 53 N. J. Law, 233, 21 Atl. 190, 23 Atl. 167. A reasonable person might very well have reached the conclusions last stated by force of the maxim, ‘Bes ipsa loquitur.’ ”
The portion of tlie opinion quoted is determinative of the decision, and it seems to me to make a misapplication of the maxim, “Res ipsa loquitur,” and to determine the question whether the fall of the stull was caused by a fault in its construction, or by negligence of the workmen in its use, by a presumption which does not really exist. The complaint in the case charged that the fall of the stull was the result of the negligence of the defendant in its construction. The answer denied this charge, and averred that it was caused by the negligence of the plaintiff and his fellow servants in its use. The real issue was whether the fall of the stull was the effect of the use of in*64sufficient stull timbers in its construction, or the effect of tlie use by •the plaintiff and his fellow servants, who were at work upon it, of unnecessarily and unreasonably heavy blasts of powder. Upon the trial the evidence was uncontradicted that the rock and earth upon the stull were only 9 feet deep when it fell; that the stull timbers were not more than 12 feet long; that timbers of the same size, 16 feet long and placed the same distance apart, were supporting rock and earth 20 feet deep in this mine without breaking or difficulty; that the timbers which supported this stull were of the size generally in use to support 20 feet of earth in similar places, and that they were put the usual distance apart and secured in the usual way; that the plaintiff and his fellow workmen on this stull had, on one occasion before, used an excessive amount of powder, and made so heavy a blast that it knocked one end of one of these stull timbers .out of its place; that the use of heavy blasts was calculated to break the timbers; that the plaintiff had been cautioned not to use them; and that the weight of 9 feet of rock and earth, which was upon the stull when it fell, could not have broken the stull timbers. None of this evidence was contradicted. The evidence detailed in the opinion of the majority in support of the theory that the accident was caused by the negligence of the defendant was that some of the stull timbers were found broken in the middle, that one witness testified that the lagging gave way because “the stull timber broke,” and that two witnesses testified that in their opinion the stull timbers were insufficient to sustain the weight of the 20 feet of rock and earth which they were intended to support. No witness testified, however, that the weight of only 9 feet of rock and earth, the amount on the stull when it fell, could have caused these timbers to break, and the testimony of the defendant’s witness to the contrary stands uncontradicted. The breakage of the timbers in the middle has no more tendency to show that the break was' caused by a defect in the timbers than it has to show that it was caused by an excessive blast. That the lagging gave way because “the stull timber broke” was a self-evident fact, since the lagging rested on the stull timbers. But it has no tendency to prove that the break was not caused by an excessive blast, or that it resulted from the insufficiency of the timber to support the 9 feet of rock and earth. Thus it appears that the issue was squarely presented whether the accident was caused by the insufficiency of the timbers to sustain the 9 feet of rock and earth upon them, or by the excessive blasts made by the employés who were at work upon the platform which they made; that there was substantial evidence from which the jury might have inferred that the fall was caused by the excessive blasts, and no substantial evidence that it resulted from the insufficiency of the timbers to sustain the weight of the 9 feet of rock and earth upon them; and that there was no evidence whatever that the defendant knew, or in the exercise of ordinary care could have known, that these timbers were insufficient, or could have anticipated the fatal accident.
The case turns, therefore, upon the proposition of the majority that where a platform, building, structure, or machine furnished by the employer for the employé to work upon, which is in use by his em*65ployé, gives way or falls, and the issue is presented'whether the'fall was the effect of negligence in its construction or negligence in it's use, the mere fact that it fell or gave way constitutes sufficient evidence to warrant a jury in finding that the accident was caused by negligence in its construction, and not by negligence in its use. The proposition finds no support in the cases cited, and is contrary to the general current of the authorities. The cases cited in the opinion of the majority are suits in which an accident occurred in the construction of work which was proceeding under the direct management and superintendence of the defendant. The accidents were unusual, could not have occurred if the defendant had used ordinary care, and no charge was made that they were the result of the negligence of the plaintiffs. In Barnowski v. Helson, 89 Mich. 523, 50 N. W. 989, the defendant was engaged in raising a roof, and it fell because he failed to brace it properly. In Mulcairn’s Adm’x v. City of Janesville, 67 Wis. 25, 29 N. W. 565, the city was building a cistern, and its walls fell of their own weight, and on account of the pressure of the earth behind them. There was no charge that their collapse was caused by the negligence of the person injured. In Bahr v. Lombard, 53 N. J. Law, 233. 21 Atl. 190, 23 Atl. 167, the plaintiff, an employé, was injured by an explosion upon the premises of his employer, and the court held that the accident was no evidence of the negligence of defendant, and sustained a nonsuit. In none of these cases was the issue presented whether the accident was caused by the negligence of the employé or by that of the employer. In each of them the defendant was in the active superintendence and use of the structure which caused the damage, and each of the first two is an admitted exception to the general rule that the happening of an accident or injury is neither proof nor evidence that the negligence of any particular person caused it. The rule, “Res ipsa loquitur,” applies to cases of injuries to passengers carried under contracts of safe passage, and to some cases where the superintendence of work in progress is in the direct control of the defendant and there is no claim of negligence on the part of the plaintiff. But it never has application to an accident or injury where the question is at issue whether it resulted from the negligence of the employer or the negligence of the employé, and the latter was in the exclusive use and control of the work and the structure at the time of the accident. The reasonable and the true rule is that where injury is caused by the breakage or fall of a platform, building, structure, or machine furnished by the employer and in the exclusive use of the employé, and the issue is presented whether the break or fall wras caused by the negligence of the master in its construction or by the carelessness of the employós in its use, the break or fall constitutes no evidence and raises no presumption for or against either cause, but the burden of proof is upon the employé to show, by evidence outside of the break or fall, not only that it was caused by a fault or defect of construction, but also that the employer knew of the fault or defect, or that a person of reasonable care, skill, and prudence would have known of it, from the material used and the method adopted in its construction, and would have anticipated the fatal result which followed. The rule, “Res ipsa loquitur,” is inapplicable to *66such a case. Peirce v. Kile, 80 Fed. 865, 26 C. C. A. 201, 58 U. S. App. 291; Railroad Co. v. Stewart, 13 Lea, 432, 438; Dobbins v. Brown, 119 N. Y. 188, 194, 23 N. E. 537; Breen v. Cooperage Co., 50 Mo. App. 202, 213, 214; Blanchette v. Manufacturing Co., 143 Mass. 21, 22, 8 N. E. 430; Jones v. Yeager, 2 Dill. 64, 68, Fed Cas. No. 7,510; Mining Co. v. Kitts, 42 Mich. 34, 37, 39, 41, 3 N. W. 240; Early v. Railway Co., 66 Mich. 349, 352, 33 N. W. 813; Sorenson v. Pulp Co., 56 Wis. 338, 341, 344, 14 N. W. 446; Huff v. Austin, 46 Ohio St. 386, 387, 390, 21 N. E. 864; Epperson v. Cable Co. (Mo. Sup.) 50 S. W. 795, 807; Searles v. Railway Co., 101 N. Y. 661, 662, 5 N. E. 66; Smith v. Bank, 99 Mass. 605, 612.
The burden is on the employé to show, not only that the fall was the direct result of the defect of construction, but also that the employer had notice of the defect, or that a person of ordinary care, skiil, and prudence would have been- aware of it, from the material used and the method adopted in the construction of the stull, and would also have anticipated the fatal result. Dixon v. Telegraph Co. (C. C.) 68 Fed. 630, 632; Railway Co. v. Meyers, 24 U. S. App. 295, 305, 11 C. C. A. 439, 444, 63 Fed. 793, 798; Wood, Mast. & S. (2d Ed.) § 414.
The result is that the fall of the stull constituted no evidence whether the fall was caused by a defect in its construction or by the negligence of the employés in the use of their blasts. There was no other substantial evidence in the case either that the fall was caused by the insufficiency of the stull timbers, or that the defendant knew, or might by the use of reasonable care and foresight have known, that these timbers were not sufficient, or that it or any person in the exercise of ordinary care could have anticipated that the stull would fall on account of any defect or fault in' its construction. The judgment below should, therefore, in my opinion, be affirmed.